Case 19-14669-elf        Doc 46      Filed 01/04/21 Entered 01/04/21 14:27:49                Desc Main
                                     Document      Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  IN RE: Misty E. Caleb a/k/a Misty E. Whitaker CHAPTER 13
         Debtor.
                                                BANKRUPTCY CASE NUMBER
                                                19-14669/ELF

                                                        11 U.S.C. § 362

      AMENDED NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

        Carrington Mortgage Services, LLC as servicer for Bank of America, N.A. has filed a Motion for
Relief, with the Court for relief from the automatic stay.

      1.      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult an attorney.)

         2.     If you do not want the court to grant the relief sought in the Motion or if you want the
court to consider your views on the Motion, then on or before January 16, 2021 you or your attorney file a
response to the Motion.

               (a)     If you are required to file documents electronically by Local Bankruptcy
        Rule 5005-1, you must file your response electronically.

                (b)     If you are not required to file electronically, you must file your response at:
        United States Bankruptcy Court, Robert N.C. Nix, Sr. Federal Courthouse, 900 Market Street,
        Philadelphia, PA 19107.

                 (c)     If you mail your Response to the bankruptcy clerk's office for filing, you must
        mail it early enough so that it will be received on or before the date stated above

                 (d)     On the same day that you file or mail your Response to the Motion, you must
        mail or deliver a copy of the Response to the Movant's attorney:
                         Kristen D. Little, Esquire
                         Shapiro & DeNardo, LLC
                         3600 Horizon Drive, Suite 150, King of Prussia, PA 19406
                         Phone: (610) 278-6800
                         Fax: (847) 954-4809
        3.       A hearing on the motion is scheduled to be held before the HONORABLE ERIC L.
FRANK on January 26, 2021 at 9:30 AM in Courtroom # 1, United States Bankruptcy Court, Robert N.C.
Nix, Sr. Federal Courthouse, 900 Market Street, Philadelphia, PA 19107.
        4.       If you do not file a response to the Motion, the court may cancel the hearing and enter
an Order granting the relief requested in the Motion.
        5.       If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
you request a copy from the attorney named in paragraph 1(b).
        6.       You may contact the Bankruptcy Clerk's office at (215) 408-2800 to find out whether the
hearing has been canceled because no one filed a response.


Date: January 4, 2021
